               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Robert Bosch LLC,

                       Plaintiff,      Case No. 18-11068

v.                                     Judith E. Levy
                                       United States District Judge
Autoliv-Nissin Brake Systems
America LLC and Eduardo                Mag. Judge Anthony P. Patti
Herrera,

                       Defendants.

________________________________/


     ORDER APPOINTING EXPERT WITNESS PURSUANT TO
             FEDERAL RULE OF EVIDENCE 706

      This matter having come before the Court for a status conference

on November 19, 2019, and the Court having issued its Order for

Appointment of Rule 706 Expert (ECF No. 34);

      IT IS HEREBY ORDERED THAT:

      1.   The Court appoints Robert Nisonger, PE, as an expert witness

(the “Expert”) to serve and assist the Court in technical matters related

to the alleged trade secrets to be identified by Plaintiff and the alleged

misappropriation by Defendants.
     2.    Plaintiff shall, within nine days after entry of this Order,

provide the Court, Expert and Defendants with a written description of

the specific trade secrets it alleges have been misappropriated (the

“Alleged Trade Secrets”).    The written descriptions shall include the

identification of the specific formula, design, process, pattern, method or

technique and how it derives independent economic value by not being

known by third parties. The Alleged Trade Secrets may be designated as

“Highly Confidential Attorneys Eyes Only” under the Stipulated

Protective Order and may be filed under seal. Nothing herein shall

preclude Plaintiff from, in the future, seeking leave to amend its Alleged

Trade Secrets.

     3.    The   Expert     shall   conduct   interviews   with   Plaintiff’s

engineering personnel familiar with the Alleged Trade Secrets for the

purposes of understanding the nature and value of the Alleged Trade

Secrets. The interviews may be attended by counsel for the parties.

     4.    The Expert shall review the change logs and other product

development information for the Ford F150 and T6 projects with

engineering representatives of Defendant Autoliv-Nissin Brake Systems,

LLC, n/k/a Veoneer-Nissin Brake Systems, LLC (“VNBS”) in order to


                                      2
determine if any of the Alleged Trade Secrets have been used (and not

independently developed or acquired from a third party with the legal

right to disclose the information) by VNBS. The interviews with VNBS

personnel may be attended by counsel for the parties.

      5.    The Expert may request and conduct interviews of any party,

its representatives, or any third-party that may assist him in the

performance of his duties. The interviews may be attended by counsel

for the parties.

      6.    The Expert may request additional information or production

of additional documents that may assist him in the performance of his

duties. Documents produced to the Expert will be produced to the parties

and may be designated as “Highly Confidential Attorneys Eyes Only”

under the Stipulated Protective Order.

      7.    On or before February 14, 2020, the Expert will issue a report

to the Court and the parties with his findings and conclusions with

respect to the identification of the Alleged Trade Secrets and the use or

non-use of the Alleged Trade Secrets by VNBS, and whether they were

independently developed by VNBS or acquired by VNBS from a third

party with the legal right to disclose the information to VNBS. The


                                    3
Expert’s report shall include the Expert’s opinions; the bases for those

opinions; the facts or data considered (including the documents

considered); and any assumption(s) the Expert made.

     8.    The fees and costs of the Expert shall be shared equally (i.e.,

50/50) by Plaintiff and Defendants.

     IT IS SO ORDERED.

Dated: December 17, 2019                  s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge


                     CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was served
upon counsel of record and/or pro se parties on this date, December 17,
2019, using the Electronic Court Filing system and/or first-class U.S.
mail.
                                 s/William Barkholz
                                 Case Manager




                                      4
